Citation Nr: 0717143	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status post right tibia and fibula fracture with open 
reduction and internal fixation (right tibia disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1992 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection and assigned an initial 20 percent 
disability evaluation for the veteran's right tibia, 
effective October 19, 2002.  The June 2003 rating decision 
also granted entitlement to service connection and assigned a 
10 percent disability evaluation for a scar on the veteran's 
right leg.  

Although the veteran disagreed with the evaluations for both 
the scar and the right tibia, he limited his appeal to the 
issue of an initial rating for the right tibia on his January 
2005 VA 9 form and attached statement.  However, the October 
2005 supplemental statement of the case (SSOC) incorrectly 
continued to identify the issue of a disability rating for 
the scar as part of the veteran's appeal.  The veteran's 
representative noted this inconsistency, and in his April 
2007 brief, confirmed that the veteran's appeal was limited 
to the initial disability rating for the right tibia.  This 
decision will only address that issue.  See 38 C.F.R. 
§ 20.202 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the instant 
issue was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.






FINDING OF FACT

Right tibia disability has been manifested by no more than 
malunion with moderate ankle disability and pain; the right 
ankle retains full range of motion and findings have been 
described as mild.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
for status post right tibia and fibula fracture with open 
reduction and internal fixation are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that claimants 
provide any evidence they possess pertaining to their claims.

The veteran's claim was substantiated in June 2003 when he 
was granted service connection for his right tibia 
disability.  The veteran had not sought a specific disability 
rating or a particular effective date as a part of his 
original claim.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  

The veteran disagreed with the assigned disability rating.  
He was issued a statement of the case (SOC) in November 2004.  
He appealed the decision in January 2005.  The RO wrote to 
the veteran in February 2004 and advised him of the evidence 
necessary to establish entitlement to a higher rating.  The 
veteran's claim underwent additional development, and the RO 
issued a supplemental statement of the case (SSOC) in October 
2005.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  VA treatment records 
were obtained and associated with the claims file.  The 
veteran and his representative submitted several statements 
in support of his claim.  The veteran was afforded two VA 
examinations.  Neither the veteran nor his representative has 
identified any other pertinent evidence, not already of 
record, which must be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.


Analysis

The issue pertaining to the rating to be assigned the 
veteran's disabilities arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The schedular ratings are 
intended to compensate impairment in earning capacity due to 
a service-
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2006); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Under the criteria of Diagnostic Code 5262, malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants an assignment of a 10 percent rating.  The next 
higher evaluation of 20 percent requires evidence of malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  Id.  A 30 percent rating requires evidence of 
malunion of the tibia and fibula with marked knee or ankle 
disability.  Id.  The highest rating allowable under these 
criteria, 40 percent, requires evidence of nonunion of the 
tibia and fibula with loose motion and requiring a brace.  
Id.  See also, 38 C.F.R. § 4.71a, Plate II (2006) (which 
indicates that normal flexion and extension of the knee joint 
ranges from 140 degrees to zero degrees, normal dorsiflexion 
of the ankle joint ranges from 20 degrees to zero degrees, 
and normal plantar flexion of the ankle joint ranges from 
zero degrees to 45 degrees).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim, or, (2) whether 
the weight of the "positive" evidence in favor of the claim 
is in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected residuals of 
residuals of a right tibia fracture under the appropriate 
diagnostic code which rates impairment of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 20 
percent rating was granted in June 2003 for residuals from a 
fracture of the right tibia and fibula fracture that the 
veteran suffered during training in February 2002.  

The veteran was afforded a VA examination in April 2003.  The 
veteran complained of right ankle and leg pain with swelling, 
and left knee and left hip pain with prolonged walking.  The 
X-rays revealed no pathology.  Dorsiflexion of the right 
ankle was to 10 degrees and planter flexion was to 30 
degrees.  There was some tenderness over the veteran's scar 
"with somewhat of a deformity in that area."  The examiner 
noted that an examination of the veteran's knees revealed 
stable joints.  The veteran was able to duck walk and squat.  
His gait and posture were normal.  As to range of motion on 
the left, he was able to extend to zero and flex to 135 to 
almost 140.  On the right, he was able to extend to zero and 
flex to 140.

VA treatment records from 2003 and 2004 note that the veteran 
complained of and sought treatment for leg pain.  A March 
2004 note indicates that the veteran's gait is normal and the 
range of motion for the ankle and for the knee is normal.  
"There is no reproducible tenderness.  No erythema or 
edema."

In his January 2005 statement, the veteran argued that the 
severity of his tibia disability approximated the criteria 
for a rating in excess of that currently assigned.  He noted 
that his injury cut short his military career because he was 
no longer able to attend Airborne School or jump out of 
aircraft as required.  Also, the veteran is no longer to 
participate in rigorous athletic activities such as lower 
body weightlifting, sprinting, running etc.  If he does, the 
veteran experiences pain, and he is afraid of doing more 
damage to his right leg.  The veteran indicated that the lack 
of such physical activity has led him to gain weight, and he 
attributed his sleep apnea and significant snoring to this 
fact.  The veteran emphasized that he has pain from his right 
tibia disability and concerns that his knees will be affected 
in the future.  Since his second surgery, which removed the 
hardware from his right leg, the veteran stated that he has 
developed sharp ankle pain.  As a result, the veteran 
maintains that he should have received 30 percent evaluation 
for his right leg injury.

The veteran was afforded a VA examination in September 2005 
after surgery to remove hardware from his right leg.  In his 
report, the VA physician noted the following: 20 degrees of 
dorsiflexion, which is normal; 45 degrees of plantar flexion, 
which is normal; no varus valgus instability; and good 
subtalar motion.  The physician also noted that the veteran 
uses no assistive devices for walking and that there are no 
complaints that the disability interferes with daily routine 
and employment.  The veteran rated the pain as 4 out of 10 
but indicated it can become 6 out of 10.  The veteran takes 
no pain medication.  X-rays showed healing of the fracture, 
and the physician noted that the physical examination 
findings are "rather mild." 

In sum, there is no competent evidence of record that the 
service-connected residuals of the right tibia fracture 
warrant a disability rating greater than 20 percent.  The 
medical evidence does not support a finding of malunion with 
marked ankle disability and shows no more than a moderate 
ankle disability.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
also provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability. The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

In this regard, the Board notes the April 2003 VA examiner 
stated that the veteran had a normal gait and posture.  The 
examiner noted that the veteran reported bilateral knee pain 
and that his knees were symmetrical and without swelling, 
crepitus, effusion or erythema.  The veteran was able to 
squat and duck walk.  The examiner noted that his daily 
activities were not affected.  The examiner noted some 
tenderness over the surgical scar.  

The September 2005 VA examination revealed that the veteran 
has some slight tenderness to palpitation over the bony 
prominences in the area of his scar; however there "is no 
extraordinary swelling or other vascular changes."  The 
report noted that the veteran does not use any assistive 
devices and does not complain of problems with his daily 
activities.  Also, X-rays showed no pathology within the 
ankle joint.  Notwithstanding the veteran's complaints of 
pain, the Board does not find adequate pathology or symptoms 
that would warrant an evaluation in excess of 20 percent.  
DeLuca, supra.

The Board thus finds that the weight of the "negative" 
evidence with respect to this claim exceeds that of the 
"positive."  Therefore, a disability rating greater than 20 
percent for residuals of a right tibia fracture must be 
denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under  38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate that 
the veteran has been frequently hospitalized for his tibia 
disability, nor is there any indication that such disability 
has markedly interfered with employment beyond the degree set 
forth in the schedular standards.  At the recent VA 
examination, it was noted that he was employed at McCoy Air 
Force Base and complained of no problems with his activities 
of daily living.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An initial disability rating greater than 20 percent for 
status post right tibia and fibula fracture with open 
reduction and internal fixation is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


